TAMM, Circuit Judge
(concurring):
I concur in the conclusions that Judge Fahy reaches in his opinion and in most of his reasoning.
I believe that the due process clause applies to prisoners whose applications for parole have been denied. A prisoner’s interest in his application for conditional liberty is substantial, and denial of that opportunity must be accompanied by minimal standards of due process of law. Moreover, I agree with Judge Fahy that this result is compatible with and a natural extension of Chief Justice Burger’s approach in Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
However, I recognize a distinction between the discretion afforded the government in denying an application of conditional liberty and in revoking that liberty once granted. Consequently, I do not read our holding as requiring that parole denial procedures incorporate all the elements of due process made applicable to parole revocation proceedings in Morrissey. Finally, in light of the broad discretion given the Board in reviewing parole applications, I do not believe that our holding today will place the courts in the business of reviewing each individual application for release.
With these reservations, I join the court’s opinion.